Title: From Thomas Jefferson to Thomas Mann Randolph, Jr., 30 June 1793
From: Jefferson, Thomas
To: Randolph, Thomas Mann, Jr.



Dear Sir
Philadelphia June 30. 1793.

I received yesterday your favor of the 19th. I have perceived at times that a week has been lost by the post. The following is a list of the dates and receipts of your letters of May and June, where there is one instance of 12. days in coming and another of 19. The exact time is 8. or 9.
 

  Your letter of May 8.
  arrived May 18.
  being
  10. days


16.
  25 
  
   9.


22.
  June  3.
  
  12.


31.
  19.
  
  19.


June 13.
  22 
  
   9.


19.
 29.
  
  10.


My last letter to you was on the subject of my farm. This will be so also. The approach of the season of preparation for another year, has rendered it necessary for me to consider for some time past what is to be the plan of farming I am to take up, and to give to my new manager for his government. I will suppose my farm at Monticello to furnish 500. acres of land open, and capable of producing. In all successions of crops, the fields must be supposed equal, each feild to go through the same succession, and each year’s crop to be the same. These fundamentals being laid down, the laws of combinations decide inflexibly that the number of feilds, and number of years constituting the compleat rotation must be always equal. If your rotation is of 3. years, you must have 3. feilds, if of 5. years 5. feilds &c. I propose to adopt the following rotation. 1st. year, wheat and fall-fallow. 2d. peas with Indian corn thinly interspersed. 3d. wheat and fall fallow. 4th. potatoes with Indian corn thinly interspersed. 5th. rye, or barley and a fall fallow. 6th. 7th. 8th. red clover. This occupying 8. years, will require 8. feilds, which of course will be of 60. acres each.
The following diagram will shew the system better, the initals of every article only being written in each square or feild. To wit.


cl.forclover


  Co.corn


  f.fallow


  Pe.peas


  Po.potatoes


  r.rye or barley


  w.wheat.





  1st.year2dyear3d.year4th.year5th.year6th.year7th.year8th.year


  fieldA.w.f.pe.co.w.f.po.co.r.f.cl.cl.cl.


  B.pe.co.w.f.po.co.r.f.cl.cl.cl.w.f.


  C.w.f.po.co.r.f.cl.cl.cl.w.f.pe.co.


  D.po.co.r.f.cl.cl.cl.w.f.pe.co.w.f.


  E.r.f.cl.cl.cl.w.f.pe.co.w.f.po.co.


  F.cl.cl.cl.w.f.pe.co.w.f.po.co.r.f.


  G.cl.cl.w.f.pe.co.w.f.po.co.r.f.cl.


  H.cl.w.f.pe.co.w.f.po.co.r.f.cl.cl.




this gives


   2. fields
  of wheat
  120. acres.


   1.rye or barley 60.


   1.peas & corn 60


   1.potatoes & corn 60


   1. of 1st. year’s clover 60


   1. of 2d. do. 60


   1. of 3d. do. 60


480.




thus also


2eighths of the farm


  are cleansing}every year


3.eighthsfallowing


  3.eighthsresting


8.


The following bye-articles.
Oats and flax. A few acres only wanting. To be with the new sown clover.
Hemp, turneps, pumpkins. In the new clearings.
Artichokes in a perpetual feild.
Orchard grass in the hill sides too steep for the plough. Qu?
Lucerne, St. foin in appropriate feilds.
Buckwheat to be ploughed into worn lands.
When a 9th. feild shall be added by new clearings, insert it in the rotation, as a feild of absolute rest, or pasture, or fallow. So of a 10th. feild &c.
Such a farm will well maintain 150. cattle, which properly attended to will make manure enough for one feild every year.
I suppose 5. ploughs and pair of horses, will do the business of such a farm, as in the throngest season, which is that of seeding and fallowing, there will be 6. feilds (say 360. acres) to plough. I have troubled you with these details with a view to trouble you further to give me your observations fully and freely on all the particulars. I am too little familiar with the practice of farming to rely with confidence on my own judgment, and in engaging in a plan of rotation it is material to set out right, as it is so much easier to correct a mis-combination before it is begun, than after one is embarked in it. I am asking the observations of 2. or 3. other friends in like manner, and on recieving the whole, shall proceed to fix my rotation permanently, and put it into the hands of my manager. The produce of an acre of peas, in drills, (because it is to cleanse the grounds) I am unacquainted with. Also what number of constant hands will suffice for such a farm, supposing them men and women in equal  numbers? I presume that oxen may be substituted for half the horses. I will ask as early an answer to this as you can give satisfactorily.
Maria is with me to-day, just recovering from her mumps. The feeble state of her general health has made her feel this disease more than I had at first expected. Bless the little ones for me, and remember me to my dear Martha. I am most sincerely & affectionately my dear Sir Your’s &c

Th: Jefferson

P.S. I shall not have occasion for a successor to Tarquin. In keeping 4. good carriage-horses, one is sure to have some one which will do for the saddle, at least for a person who does not go journies on horse-back.

